                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 1 of 11

             1   MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
             2   GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
             3   Irvine, CA 92612-4412
                 Telephone: 949.451.3800 | Facsimile: 949.451.4220
             4   JASON C. SCHWARTZ (admitted pro hac vice)
                    jschwartz@gibsondunn.com
             5   GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
             6   Washington, DC 20036-5306
                 Telephone: 202.955.8500 | Facsimile: 202.467.0539
             7
                 KARL G. NELSON (admitted pro hac vice)
             8      knelson@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
             9   2100 McKinney Avenue
                 Dallas, TX 75201-6912
           10    Telephone: 214.698.3100 | Facsimile: 214.571.2900
                 KATHERINE V.A. SMITH, SBN 247866
           11      ksmith@gibsondunn.com
                 HELEN AVUNJIAN, SBN 300284
           12      havunjian@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
           13    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
           14    Telephone: 213.229.7000 | Facsimile: 213.229.7520
           15    Attorneys for Defendants GOLDEN STATE FC LLC
                 (now known as AMAZON.COM SERVICES LLC),
           16    AMAZON.COM, INC. and AMAZON FULFILLMENT
                 SERVICES, INC. (now known as AMAZON.COM
           17    SERVICES LLC)

           18                                   UNITED STATES DISTRICT COURT
           19                                  EASTERN DISTRICT OF CALIFORNIA
                                                          FRESNO DIVISION
           20
                 JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
           21    LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
                 BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
           22    GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
                 of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
           23                           Plaintiffs,                 REPLY IN SUPPORT OF DEFENDANTS’
           24           v.                                          MOTION TO EXCLUDE PLAINTIFFS’
                                                                    EXPERT DR. BRIAN KRIEGLER
                 GOLDEN STATE FC LLC, a Delaware
           25    Limited Liability Company; AMAZON.COM              Hearing:
                 INC., a Delaware Corporation, AMAZON
           26    FULFILLMENT CENTERS, INC. a Delaware               Date: March 27, 2020
                 Corporation, and Does 1 through 10, inclusive,     Time: 9:00 AM
           27                                                       Place: Courtroom 8
                                        Defendants.
           28                                                       Judge: Honorable Barbara A. McAuliffe

                                                                        REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                 TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                          1:18-CV-00120-DAD (BAM)
                      Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 2 of 11

             1                                                       TABLE OF CONTENTS

             2                                                                                                                                             Page

             3   I.       INTRODUCTION .................................................................................................................... 1

             4   II.      ARGUMENT ............................................................................................................................ 2

             5            A.        Dr. Kriegler’s Opinions Do Not Assist the Court in Determining Whether
                                    Plaintiffs’ Claims Are Susceptible to Classwide Resolution ........................................ 2
             6
                          B.        Dr. Kriegler’s Opinions Are Purely Speculative .......................................................... 5
             7
                          C.        Dr. Kriegler Does Not Employ Any Ascertainable Methodology ................................ 6
             8
                          D.        Nothing in Dr. Kriegler’s Supplemental Declarations Renders His Opinions
             9                      Relevant and Reliable ................................................................................................... 8

           10    III.     CONCLUSION ......................................................................................................................... 9

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                                        i       REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                                         TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                                                  1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 3 of 11

             1                                         I.      INTRODUCTION

             2           Although Plaintiffs concede that this Court must evaluate the relevance and reliability of

             3   Dr. Kriegler’s opinions under the standards laid out in Daubert, Dkt. 133 at 2, 3, 7, their arguments

             4   evince a fundamental misunderstanding of what those standards of reliability and relevance require at

             5   the class-certification stage.    In Plaintiffs’ telling, expert testimony based on unsupported

             6   assumptions and reaching speculative conclusions passes muster if it arguably “assists the Court in its

             7   class certification determination.” Dkt. 133 at 3–4. In fact, Plaintiffs make no serious effort to

             8   defend Dr. Kriegler’s vague references to “various” models that can “potentially” be used in the

             9   future to calculate damages. Instead, Plaintiffs just repeat Dr. Kriegler’s qualifications and suggest

           10    his testimony must be sufficient because it is his “customary practice.” Dkt. 133 at 1, 6; Dkt. 133-1

           11    at 2.

           12            Plaintiffs also emphasize the supposed narrowness of Dr. Kriegler’s testimony, and assert that

           13    he was only opining on “damages” issues. But even on those issues, Dr. Kriegler provides no

           14    testimony that satisfies Daubert. As Plaintiffs admit, at the class certification stage there must be a

           15    “damages model . . . that establish[es] that damages are capable of measurement on a class wide

           16    basis.” Dkt. 133 at 6. Yet Dr. Kriegler’s testimony establishes nothing of the sort, as it simply

           17    assumes all of the difficult issues in this case away, and having done that concludes that what remains

           18    is an exercise in mere bean-counting. That evidence-free approach is the height of arbitrariness, and

           19    the antithesis of a reliable application of sound statistical methods. Cf. Comcast Corp. v. Behrend,

           20    569 U.S. 27, 36 (2013) (rejecting the proposition that “at the class certification stage any method of

           21    measurement is acceptable so long as it can be applied classwide, no matter how arbitrary the

           22    measurements may be,” as it “would reduce Rule 23(b)(3)’s predominance requirement to a nullity”).

           23            Because Plaintiffs have not demonstrated that Dr. Kriegler’s testimony comports with

           24    Daubert, this Court should disregard his opinions in assessing the propriety of class certification.

           25

           26

           27

           28
                                                                     1     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                    TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                             1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 4 of 11

             1                                           II.     ARGUMENT

             2   A.     Dr. Kriegler’s Opinions Do Not Assist the Court in Determining Whether Plaintiffs’

             3          Claims Are Susceptible to Classwide Resolution

             4          As Plaintiffs agree, to be relevant and admissible under Daubert, expert testimony “must

             5   assist the trier of fact to . . . determine a fact in issue.” Daubert v. Merrell Dow Pharm., Inc., 509

             6   U.S. 579, 591 (1993). The “fact in issue” here—at class certification—is whether Plaintiffs’ claims

             7   are susceptible to classwide resolution or whether, instead, individual issues predominate. Ellis v.

             8   Costco Wholesale Corp., 657 F.3d 970, 983 (9th Cir. 2011). Plaintiffs spend the majority of their

             9   response restating Dr. Kriegler’s various theories for how classwide damages might be calculated if

           10    individualized issues are assumed away and if the right data were ultimately to be available. Dkt. 133

           11    at 3–4, 7, 9. But they fail to demonstrate—or even address—how Dr. Kriegler’s opinions could help

           12    the Court determine whether and to what extent the merits of Plaintiffs’ claims are actually capable of

           13    resolution on a classwide basis.

           14           To start, Plaintiffs concede that Dr. Kriegler ignores the existence and impact of

           15    individualized behavior or choices (and fails to conduct any form of analysis assessing the degree to

           16    which the data reflects behavior that is homogenous or varies across employees), but dismiss this

           17    deficiency as nothing more than a “red herring.” Dkt. 133 at 4. To the contrary, whether and to what

           18    extent an opinion assists this Court in determining whether “there was a common pattern and practice

           19    that could affect the class as a whole”—rather than a series of individualized experiences or

           20    policies—is a critical issue in assessing the helpfulness of an expert’s testimony offered in support of

           21    a motion for class certification. See Ellis, 657 F.3d at 983; Comcast, 569 U.S. at 34–35. But as Dr.

           22    Kriegler admitted at his deposition, he made no attempt whatsoever to address “whether and to what

           23    extent the merits of Plaintiffs’ claims are susceptible to being resolved collectively.” Dkt 125-1, Ex.

           24    A, Kriegler Tr. 49:25–50:8 (emphasis added); see also id. at 50:16–21 (did not assess or quantify the

           25    degree to which the data . . . is homogenous or varies widely from individual to individual”); id. at

           26    51:13–21 (conducted no inquiry into whether any complained-of security “policy or practice was[]

           27    uniformly applied in every location”). Rather, Dr. Kriegler readily admits the calculations that he

           28    theorizes could potentially be performed in the future (subject to the availability of presumed data),
                                                                    2     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                   TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                            1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 5 of 11

             1   are premised on the Court certifying the classes as proposed and accepting that Plaintiffs’ claims can

             2   be tried collectively. E.g., Dkt. 107-1 ¶ 40; Dkt. 125-1, Ex. A, Kriegler Tr. 21:19–23:5.

             3          Plaintiffs attempt to excuse this glaring omission in Dr. Kriegler’s analysis on two grounds:

             4   First, Plaintiffs assert that counsel instructed Dr. Kriegler to simply assume the absence of any

             5   individual differences. Dkt. 133 at 4 (arguing that Dr. Kriegler “was not tasked with . . . examining

             6   what putative class members did at specific points of time”). But an expert may not just blindly

             7   assume away the existence of critical issues that would fundamentally impact his methodology. See,

             8   e.g., Cholakyan v. Mercedes-Benz USA, LLC, 281 F.R.D. 534, 544–45 (C.D. Cal. 2012) (discussing

             9   an expert’s duty to “independently evaluate[]” the evidence provided him).          Second, Plaintiffs

           10    contend that any inquiries into individualized patterns and practices are “merits issue[s]” that are

           11    “outside the scope of Dr. Kriegler’s assignment” and irrelevant at the class certification stage. Dkt.

           12    133 at 4. Yet the Supreme Court rejected this very argument in Comcast. See 569 U.S. at 34 (“By

           13    refusing to entertain arguments against respondents’ damages model that bore on the propriety of

           14    class certification, simply because those arguments would also be pertinent to the merits

           15    determination, the Court of Appeals ran afoul of our precedents requiring precisely that inquiry.”).

           16           Even on the issue of damages—which Plaintiffs tout as the “helpful” aspect of his

           17    testimony—Dr. Kriegler’s opinions are deficient. As an initial matter, Plaintiffs’ repeated assertions

           18    that Dr. Kriegler provides only a “damages methodology,” see Dkt. 133 at 5, 10, are at odds with his

           19    own testimony that he does not “propos[e] a damages model,” Dkt 125-1, Ex. A, Kriegler Tr. 100:3–

           20    14, nor “advocat[e]” or “recommend” any particular approach to calculating damages, id. at 77:11–2.

           21    More to the point, though, Dr. Kriegler’s general conclusions that some hypothetical amount of

           22    damages “can be analyzed” or “can be calculated” do not meet the Daubert standard. Dkt. 133-1 ¶¶

           23    21, 33, 34. Simply offering “a” method (or “various,” “possible” methods) does not suffice, because

           24    it is emphatically not the case that “at the class-certification stage, any method of measurement is

           25    acceptable so long as it can be applied classwide.” Comcast, 569 U.S. at 35–36 (emphasis added). In

           26    stressing the importance of a damages model fitted to the actual liability issues, the Supreme Court in

           27    Comcast explained, “[t]he first step in a damages study is the translation of the legal theory of the

           28    harmful event into an analysis of the economic impact of that event.” Id. at 38 (quoting Federal
                                                                    3     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                   TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                            1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 6 of 11

             1   Judicial Center, Reference Manual on Scientific Evidence 432 (3d ed. 2011)). The Court then

             2   explicitly rejected the validity of a “methodology that identifies damages that are not the result of the

             3   wrong.” Id. at 37.

             4          Dr. Kriegler’s proposed “frameworks” in no way differentiate between damages that are “the

             5   result of [a] wrong” and those that are not. See, e.g., Dkt 125-1, Ex. A, Kriegler Tr. 103:5–25 (does

             6   not “know of any” way and does not “have an opinion” about how to distinguish between employees

             7   who were allegedly kept under Amazon’s “control” during their meal period and employees who

             8   simply chose to eat inside); id. at 93:3–7 (does not know whether “what employees may do between

             9   punching in early and the start of their scheduled shift may vary from location to location or from

           10    person to person”). A damages model (or “framework” or “approach”) such as this, ill-fitted to a

           11    specific alleged wrong, is neither helpful nor relevant to the issues before this Court.

           12           For the same reason, despite Plaintiffs’ unsupported footnote to the contrary, Dkt. 133 at 5

           13    n.1, the fact that Dr. Kriegler’s opinion fails entirely to account for any distinction between injured

           14    and non-injured putative class members is not only an “appropriate” topic of discussion—it is a

           15    necessary one. If “no class may be certified that contains members lacking Article III standing,”

           16    Mazza v. Am. Honda Motor Co., 666 F.3d 581, 594 (9th Cir. 2012) (citation omitted), then a

           17    proposed damages model that fails to account for the presence of uninjured parties does not “assist

           18    the trier of fact” in evaluating the propriety of class certification, Daubert, 509 U.S. at 591. As Chief

           19    Justice Roberts has explained, “if there is no way to ensure that the jury’s damages award goes only

           20    to injured class members, that award cannot stand.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.

           21    1036, 1053 (2016) (Roberts, C.J., concurring). Accordingly, a damages model that fails even to

           22    acknowledge, much less account for, differences between injured and uninjured employees is not

           23    helpful and cannot support class certification.

           24           In sum, Plaintiffs have provided no support for their insistence that Dr. Kriegler’s testimony

           25    adds value to the class-certification determination. Because they entirely ignore the existence of

           26    individualized differences across class members, Dr. Kriegler’s opinions do not actually assist the

           27    Court on the issues central to class certification and his testimony should be disregarded. See Lust By

           28
                                                                     4     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                    TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                             1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 7 of 11

             1   & Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996) (explaining that the

             2   “proponent of the expert” carries “the burden of proving admissibility” of the expert testimony).

             3   B.      Dr. Kriegler’s Opinions Are Purely Speculative

             4           As explained in Amazon’s initial motion, opinions based on “subjective belief or unsupported

             5   speculation” are not reliable and cannot be considered in support of class certification. Daubert, 509

             6   U.S. at 589–90; see also Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (Daubert

             7   standards appropriate at class certification). Dr. Kriegler’s opinion, as Defendants originally noted, is

             8   speculative both because he merely offers assurances that it will be possible to construct an

             9   appropriate damages model in the future, Dkt. 125 at 13–14, and because he presumes without

           10    foundation that as-of-yet unreviewed data would support Plaintiffs’ theories in full, id. at 11, 16.

           11    Plaintiffs insist that “there is nothing speculative about Dr. Kriegler’s testimony” because it is “based

           12    in part” on a “10% random sampling of Defendants’ timekeeping and payroll records.” Dkt. 133 at 8.

           13    But that sampling is the only input to his hypothetical damages “methods” that Dr. Kriegler actually

           14    reviewed. Dkt. 107-1 at 14–15. His opinions are unreliable because they are dependent upon other

           15    unreviewed data that he only speculates contains additional pieces of the puzzle that would support

           16    Plaintiffs’ theories in full. 1

           17            In responding to the charge that Dr. Kriegler’s arguments are conjectural, Plaintiffs and

           18    Dr. Kriegler make much of the fact that Dr. Michael P. Ward’s and Ms. Elizabeth Arnold’s reports

           19    confirm that “Historical Data Sources”—including turnstile data and surveillance footage—“exist.”

           20    Dkt. 133 at 3, 4; Dkt. 133-1 ¶¶ 11, 12, 15. Both Plaintiffs and Dr. Kriegler ignore, however, that

           21    Defendants’ experts also identified the significant limitations of these data sources.        Dr. Ward

           22    explained, for example, that “there are other factors, not reflected in the data, that impact the time

           23    that individuals take to first enter the facility before clocking in for work.” Dkt. 123, Ex. A at 3

           24
                  1
           25         Plaintiffs also mischaracterize or misunderstand the problem with Dr. Kriegler’s failure to
                      independently verify the data underlying his opinion. Dkt. 133 at 9. The issue does not, as
           26         Plaintiffs suppose, derive from Dr. Kriegler’s analysis of a sampling rather than a comprehensive
                      set of records, see Dkt. 133 at 9–10, nor from the size of the sample reviewed, but rather from Dr.
           27         Kriegler’s blind reliance on Plaintiffs’ counsel’s representations of what the relevant data would
                      show and his failure to conduct an independent evaluation of the data to determine its relevance
           28         to the claims at issue. See Cholakyan, 281 F.R.D. at 544–45.

                                                                     5    REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                   TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                            1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 8 of 11

             1   (emphasis added). Dr. Ward also noted that some facilities “did not have turnstile data,” for others

             2   “only entry turnstile data was available,” and for still others “only a fraction of days had a record of

             3   turnstile data.” Id. at 2, 3. And Ms. Arnold noted various limitations on the historical video footage

             4   that exists across the class period, including that archived security video footage does not exist at all

             5   locations for the full class period and that, even where it exists, such archived video is in a format that

             6   significantly limits any analysis that might be conducted. Dkt. 123, Ex. B at 17, 23, 30.

             7          In any event, the mere existence of certain data is not enough to support a reliable statistical

             8   analysis. What matters is the actual scope and content of the data—whether it can in fact be used to

             9   establish damages across the class. See Comcast, 569 U.S. at 35–36. Dr. Kriegler’s opinions do not

           10    answer that question because they are based on speculation that (a) the data he has not reviewed will

           11    support Plaintiffs’ theories and (b) the data he has reviewed applies equally to all members of the

           12    class without regard to their individual conduct or experience. See Dkt. 125 at 12–14.

           13    C.     Dr. Kriegler Does Not Employ Any Ascertainable Methodology

           14           Dr. Kriegler’s opinions are also unreliable because they are based largely on nothing more

           15    than his own say-so. A party proffering expert testimony “must explain the expert’s methodology

           16    and demonstrate in some objectively verifiable way that the expert has both chosen a reliable . . .

           17    method and followed it faithfully.” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1319 n.11

           18    (9th Cir. 1995). And “[f]or scientific evidence to be admissible, the proponent must show the

           19    assertion is ‘derived by [a] scientific method.’” City of Pomona v. SQM N. Am. Corp., 750 F.3d

           20    1036, 1044 (9th Cir. 2014) (quoting Daubert, 509 U.S. at 590).

           21           Plaintiffs’ naked assertion that Dr. Kriegler’s opinions are based on his “experience” do not

           22    establish their reliability. See Dkt. 133 at 8. Indeed, Dr. Kriegler’s own deposition testimony belies

           23    Plaintiffs’ assertion. For instance, Dr. Kriegler suggests relying on a 10th percentile “summary

           24    statistic” because it “just seems unlikely” such a percentile would “overstat[e] the . . . amount of time

           25    that is allegedly under the control of the employer.” Dkt 125-1, Ex. A, Kriegler Tr. 164:2–7, 18–19.

           26    When pressed as to the underlying methodology for this decision, Dr. Kriegler stated that it was

           27    dictated by “common sense.” Id. at 164:12–19. In none of these instances did he rely on his

           28    “experience” as a statistician, which is the type of expert he purports to be.
                                                                      6     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                     TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                              1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 9 of 11

             1          More importantly, though, an expert who intends to offer statistical analyses cannot rely

             2   solely on “experience.” See Thomas v. Newton Int’l Enters., 42 F.3d 1266, 1270 (9th Cir. 1994)

             3   (noting that although “non-scientific testimony need only be linked to some body of specialized

             4   knowledge or skill,” a “scientific conclusion must be linked in some fashion to the scientific

             5   method”). Indeed, in Hangarter v. Provident Life and Acc. Ins., Co., 373 F.3d 998 (9th Cir. 2004),

             6   the case Plaintiffs’ cite in defense of Dr. Kriegler’s opinions (Dkt. 133 at 8), the challenged expert

             7   was a former insurance representative who testified to industry norms and standards based solely on

             8   his personal experience, rather than offering any damages model. The Ninth Circuit expressly

             9   distinguished experiential opinions like the one in Hangarter from those based in scientific methods,

           10    as would apply here to any damages model: “Given that, unlike scientific or technical testimony, the

           11    reliability of [the expert’s] testimony was not contingent upon a particular methodology or technical

           12    framework, the district court did not abuse its discretion in finding [the] testimony reliable based on

           13    his knowledge and experience.” Hangarter, 373 F.3d at 1018. Dr. Kriegler, in contrast, claims to be

           14    an expert in the science of statistics. Dkt. 107-1 ¶¶ 8–9. Accordingly, his methodology must be

           15    grounded in that science; he may not espouse just any opinion, regardless of methodology, that

           16    happens to support his clients’ claims under the guise of “experience.” See Gen. Elec. Co. v. Joiner,

           17    522 U.S. 136, 146 (1997) (“[N]othing in either Daubert or the Federal Rules of Evidence requires a

           18    district court to admit opinion evidence that is connected to existing data only by the ipse dixit of the

           19    expert.”).

           20           Finally, that other testimony by Dr. Kriegler has been admitted in other cases, for other

           21    reasons, by other courts, (see Dkt. 133-1 at ¶¶ 26–31), does not make the opinions he offers here

           22    helpful or reliable. Rather, the court’s decision to exclude his testimony in Hamilton v. Wal-Mart

           23    Stores, Inc., 2019 WL 1949457 (C.D. Cal. Mar. 4, 2019), is instructive because the opinions Dr.

           24    Kriegler offered in that case suffered from the same defects as those he proposes to offer here. See

           25    Dkt. 125 at 11–13. In Hamilton, the court found that Dr. Kriegler’s report fell short because “he

           26    merely listed all possible methods for calculating damages . . . in the abstract.” Id. at *6. Here, the

           27    same shortcomings should result in this Court disregarding Dr. Kriegler’s testimony as unreliable for

           28    merely listing a “variety of things that can be done with the data.” Dkt 125-1, Ex. A, Kriegler Tr.
                                                                    7     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                   TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                            1:18-CV-00120-DAD (BAM)
                  Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 10 of 11

             1   76:19–25. Plaintiffs’ suggestion that Hamilton addressed Dr. Kriegler’s proposed testimony at a later

             2   stage in that litigation than the class certification proceedings here is a distinction without a

             3   difference. At any stage of litigation, an expert’s opinion is only reliable to the extent that it is

             4   “‘properly grounded, well-reasoned, and not speculative.’” Cal. Found. for Indep. Living Ctrs. v.

             5   Cty. of Sacramento, 142 F. Supp. 3d 1035, 1047 (E.D. Cal. 2015) (quoting United States v.

             6   Hermanek, 289 F.3d 1076, 1094 (9th Cir. 2002)).

             7   D.      Nothing in Dr. Kriegler’s Supplemental Declarations Renders His Opinions Relevant

             8           and Reliable

             9           Dr. Kriegler has offered new declarations accompanying Plaintiffs’ reply brief in support of

           10    their class certification motion and in response to Amazon’s motion to exclude his testimony,

           11    repeating many of Plaintiffs’ arguments and urging that his initial expert report should be accepted.

           12    Dkt. 133-1. As a procedural matter, the Court should disregard these declarations as they are

           13    essentially an (improper) extension of the legal arguments in Plaintiffs’ briefs. For example, Dr.

           14    Kriegler discusses (and attaches to his declaration) four legal opinions in which courts have found his

           15    testimony in other settings acceptable, and attempts to draw analogies between these cases and his

           16    testimony in the present case. Id. at ¶¶ 26–30. He also attempts to expand on Plaintiffs’ distinctions

           17    between his opinions in this case and those offered in Hamilton based on the stage of litigation. Such

           18    argument and “[l]egal conclusions, however, are not the proper subject of his [expert] testimony,”

           19    and should be disregarded in full. Avila v. California, No. 115CV00996LJOEPG, 2018 WL 836440,

           20    at *12 (E.D. Cal. Feb. 13, 2018); see also CFM Commc’ns, LLC v. Mitts Telecasting Co., 424 F.

           21    Supp. 2d 1229, 1234 (E.D. Cal. 2005) (discussing a court’s refusal to consider an expert’s report

           22    when a portion of the report “read[] more like a legal brief than an expert opinion”). 2

           23            To the extent that these declarations could properly be considered additional expert testimony,

           24    they change nothing. That Dr. Kriegler’s “customary practice” involves blanket assumptions of

           25

           26     2
                      Ironically, Dr. Kriegler in the same few pages strenuously objects to providing legal testimony,
           27         contending that recommending a damages model would require that he “form a specific legal
                      opinion” and that “advocat[ing] for a specific set of numbers . . . could be perceived as biased.”
           28         Dkt. 133-1 ¶ 20.

                                                                     8     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                    TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                             1:18-CV-00120-DAD (BAM)
                  Case 1:18-cv-00120-DAD-BAM Document 135 Filed 02/14/20 Page 11 of 11

             1   liability and that courts have at times, under different circumstances, admitted his testimony has no

             2   bearing on the relevance of his testimony to the class certification considerations the Court faces in

             3   this case. Dkt. 133-1 ¶¶ 6, 26–30. Unlike the Ward and Arnold reports, Dr. Kriegler’s declarations

             4   do not engage with the question of whether damages models can properly be determined on a

             5   classwide basis, given the variance in individual behavior, choice, habit, or facility environment,

             6   policy or practice (or with any other question central to this case). What Dr. Kriegler’s testimony

             7   boils down to, at best, is that data exists and “damages” of some sort can be calculated. But this

             8   opinion—divorced from any analysis as to whether Plaintiffs’ claims are susceptible to classwide

             9   resolution and absent any evaluation of the actual data itself—is neither helpful nor reliable under

           10    Daubert at the class certification stage and should be disregarded.

           11                                           III.    CONCLUSION

           12           For the foregoing reasons, Amazon requests that the testimony and opinions of Dr. Kriegler

           13    be excluded in their entirety.

           14

           15    Dated: February 14, 2020
                                                               JASON C. SCHWARTZ
           16                                                  MICHELE L. MARYOTT
                                                               KARL G. NELSON
           17                                                  KATHERINE V.A. SMITH
                                                               HELEN AVUNJIAN
           18                                                  GIBSON, DUNN & CRUTCHER LLP
           19

           20                                                  By: /s/ Katherine V.A. Smith
                                                                                Katherine V.A. Smith
           21
                                                               Attorneys for Defendants
           22                                                  GOLDEN STATE FC LLC (now known as
                                                               AMAZON.COM SERVICES LLC), AMAZON.COM,
           23                                                  INC. and AMAZON FULFILLMENT SERVICES,
                                                               INC. (now known as AMAZON.COM SERVICES
           24                                                  LLC)
           25

           26

           27

           28
                                                                    9     REPLY IN SUPPORT OF DEFENDANTS’ MOTION
Gibson, Dunn &
Crutcher LLP
                                                                                   TO EXCLUDE PLAINTIFFS’ EXPERT –
                                                                                            1:18-CV-00120-DAD (BAM)
